This is an application for a writ of prohibition to be directed to the superior court of Kern County and the judges thereof, prohibiting the said court from proceeding with the trial of a certain action pending therein, wherein Charles Smithwick is plaintiff and petitioners and others are *Page 183 
defendants. The subject of the action is the conflicting claims of the respective parties to the right to purchase from the state certain school lands described in the petition over which a contest arose in the office of the state surveyor-general and register of the state land-office, which contest was by order duly made referred for adjudication to said court.
The facts upon which this proceeding is based are, except as to some of the parties and the particular description of the land, identical with those involved in the case ofCraycroft Jr., v. Superior Court of Kern County, decided by this court and reported in 18 Cal.App. 781, [124 P. 1042], wherein a writ of prohibition was ordered. Upon the authority of that case and for the reasons set forth in the opinion filed therein, it is clear that a peremptory writ of prohibition should issue in accordance with the prayer of the petition; and it is so ordered.
Conrey, P. J., and James, J., concurred.